Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to the application filed on 10/26/2020. 
Claims 21-37 are currently pending. 
Claims 1-20 are cancelled in a pre-exam amendment.
Claims 21-37 are currently rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 11039344 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and color coded for ease of comparison.


Claim # in Instant Application
(17/080,456)
Claim # in Patent No. US 11039344 B2

receiving, at the access device and from a user equipment (UE), a Radio Resource Control (RRC) connection setup complete message, wherein the RRC connection setup complete message includes a Non-Access Stratum (NAS) message comprising a service request; in response to the RRC connection setup complete message, forwarding the NAS message to a NAS network node supporting mobility management; and 
receiving, at the access device and from the NAS network node, a message causing a context setup, wherein the message causing 

receiving, at the access device and from a user equipment (UE), a Radio Resource Control (RRC) connection setup complete message, wherein the RRC connection setup complete message includes a Non-Access Stratum (NAS) extended service request; in response to the RRC connection setup complete message, forwarding the NAS extended service request to a Mobility Management Entity (MME); and 
receiving, at the access device and from the MME, a S1 context setup message, wherein the S1 context setup message received from 


2
23
3
24
4
25
5
26
6
27
7
28
8
29
9
30
10
31
11
32
12
33
13
34
14
35
15
36
16
37
17



Claims 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 10028178 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in U.S. Patent No. US 10028178 B2.  The differences in the limitations have been color coded for ease of comparison.


Claim # in Instant Application
(17/080,456)
Claim # in Patent No. US 10028178 B2

receiving, at the access device and from a user equipment (UE), a Radio Resource Control (RRC) connection setup complete message, wherein the RRC connection setup complete message includes a Non-Access Stratum (NAS) message comprising a service request; in response to the RRC connection setup complete message, forwarding the NAS message to a NAS network node supporting mobility management; and 
receiving, at the access device and from the NAS network node, a message causing a context setup, wherein the message causing 








receiving, at an access device and from a user equipment (UE), a Radio Resource Control (RRC) connection setup complete message, wherein the RRC connection setup complete message includes a Non-Access Stratum (NAS) extended service request; 
in response to the RRC connection setup complete message, forwarding the NAS extended service request to a Mobility Management Entity (MME); and 
receiving, at the access device and from the MME, a S1 context setup message, 


2
23
3
24
4
25
5
26
6
27
7
28
8
29
9
30
10



Claims 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. US 9,554,315 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and color coded for ease of comparison.
Claim # in Instant Application
(17/080,456)
Claim # in Patent No. US 9,554,315  B2

receiving, at the access device and from a user equipment (UE), a Radio Resource Control (RRC) connection setup complete message, wherein the RRC connection setup complete message includes a Non-Access Stratum (NAS) message comprising a service request;
 in response to the RRC connection setup complete message, forwarding the NAS message to a NAS network node supporting mobility management; and
 receiving, at the access device and from the NAS network node, a message causing a 
 a memory; and at least one hardware processor communicatively coupled with the memory and configured to:






receive, from a user equipment (UE), a Radio Resource Control (RRC) connection setup complete message, wherein the RRC connection setup complete message includes a Non-Access Stratum (NAS) extended service request; 

in response to the RRC connection setup complete message, forward the NAS extended service request to a Mobility Management Entity (MME); and 
receive, from the MME, a S1 context setup message, 


9
23
10
24
11
25
12
26
13
27
14
28
18
29
19
30
21
31
1
32
2
33
3
34
4
35
5
36
6
37
7





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Serravalle Francesca et al (WO 2009116691 A1) in view of 3GPP (TS 23.272 v2.0.0, 2008-06).
For Claim 21, Francesca discloses an access device, comprising: at least one hardware processor; and a non-transitory computer-readable storage medium coupled to the at least one hardware processor and storing programming instructions for execution by the at least one hardware processor, wherein the programming instructions, when executed, cause the at least one hardware processor to perform operations (Francesca teaches, on page 10 3, step 5, that the transceiver circuit of the base station is controlled by a controller in accordance with software stored in memory) comprising:
receiving, at an access device and from a user equipment (UE), a Radio Resource Control (RRC) connection setup complete message (Francesca teaches, in Figure 3, step 3, a UE 310 sending RRC CONNECTION SETUP COMPLETE message (including UE capabilities)), wherein the RRC connection setup complete message includes a Non-Access Stratum (NAS) extended service request;
in response to the RRC connection setup complete message, forwarding the NAS extended service request to a Mobility Management Entity (MME) (Francesca shows, in Figure 3, step 4, an eNB 312 sending/forwarding INITIAL UE MESSAGE to MME 314); and 
receiving, from the MME, a S1 context setup message (Francesca shows, in Figure 3, step 5, MME 314 replies with an INITIAL CONTEXT SETUP REQUEST (including UE capabilities) to the eNB 312).

However, in analogous art, 3GPP teaches receiving RRC connection message includes a Non-Access Stratum (NAS) extended service request (3GPP teaches, on Page 15, 1a, that the UE sends a Service Request (CS Fallback Indicator), wherein the Service Request message is encapsulated in RRC and S1-AP messages); and that the Sl context setup message (3GPP teaches, on Page 26 section 7.7.2, that the MME relays the CS Page message to the serving eNodeB over the S1 interface) identifies a location area that the UE is registered in. (3GPP teaches, on Page 13, section 5.4.1, that the MME sends a TAU Accept (parameters as specified in TS 23.401 [2], LAI, VLR TMSI) message to the UE).
Consistent with Applicant’s specification (see para 00103), the LAI identifies the location area in which the UE is registered.
  The claimed NAS extended service request has been mapped to the reference’s service request for CS Fall back. 
Examiner reasons that if the MME is configured to send a message comprising the LAI to the UE, it is with a PHOSITA to configure the same MME to send the same message to the eNodeB.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the connection establishment system taught in Francesca with the CS Fallback Indicator taught in 3GPP in order to indicate to the eNB that the UE should be moved to UTRAN/GERAN.
For Claim 22, 3GPP teaches selecting a circuit switched network cell belonging to the location area identified by the S1 context setup message; and instructing the UE to transfer to the selected circuit switched network cell (3GPP teaches, on Page 15, #3, that the eNodeB triggers PS handover to a GERAN/UTRAN neighbour cell by sending a Handover_Required_message to the MME … the UE receives a HO from E-UTRAN Command and moves to a cell in the target RAT).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the connection establishment system taught in Francesca with the CS Fallback Indicator taught in 3GPP in order to indicate to the eNB that the UE should be moved to UTRAN/GERAN.
For Claim 23, 3GPP teaches wherein the selected circuit switched network cell is a Global System for Mobile Communications (GSM) Enhanced Data rates for GSM Evolution (EDGE) Radio Access Network (GERAN) cell (3GPP teaches, on Page 15, 4, that the Target RAT is UTRAN or GERAN).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the connection establishment system taught in Francesca with the CS Fallback Indicator taught in 3GPP in order to indicate to the eNB that the UE should be moved to UTRAN/GERAN.
For Claims 24 & 29, 3GPP teaches wherein the S1 context setup message includes an indication that circuit switched fallback has been triggered (3GPP teaches, on Page 15, 1a that the UE sends a Service Request (CS Fallback Indicator), wherein the Service Request message is encapsulated in RRC and S1-AP messages).  
3GPP in order to indicate to the eNB that the UE should be moved to UTRAN/GERAN.
For Claim 25, 3GPP teaches sending a RRC connection reconfiguration message to the UE, wherein the RRC connection reconfiguration message configures the UE to measure at least one circuit switched network cell (3GPP teaches, on Page 22, 2, that the eNodeB may optionally solicit a measurement report from the UE to determine the target GERAN/UTRAN cell to which PS handover will be performed).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the connection establishment system taught in Francesca with the CS Fallback Indicator taught in 3GPP in order to indicate to the eNB that the UE should be moved to UTRAN/GERAN.
For Claim 26, 3GPP teaches in response to the RRC connection reconfiguration message, receiving a measurement report indicating measurement information of at least one circuit switched network cell (3GPP teaches, on Page 17, section 6.4 that the eNodeB may choose to invoke the Measurement Report Solicitation during the preparation phase so that the UE is at minimum informed that its CS Call Request has been accepted and a PS Handover is pending (i.e. so it can implicitly perform a state transition to Active mode)).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the connection establishment system taught in Francesca with the CS Fallback Indicator taught in 3GPP in order to indicate to the eNB that the UE should be moved to UTRAN/GERAN.
For Claims 27 & 30, Francesca discloses a method, wherein the access device is a Long Term Evolution (LTE) access device (Francesca shows, in Figure 3, eNB 312).
For Claim 28, Francesca discloses a Mobility Management Entity (MME), comprising: at least one hardware processor; and a non-transitory computer-readable storage medium coupled to the at least one hardware processor and storing programming instructions for execution by the at least one hardware processor, wherein the programming instructions, when executed, cause the at least one hardware processor to perform operations (Francesca teaches, on page 10 3, step 5, that the transceiver circuit of the base station is controlled by a controller in accordance with software stored in memory), comprising: 
receiving, at a Mobility Management Entity (MME) and from an access device, a Non- Access Stratum (NAS) extended service request for a user equipment (UE) (Francesca shows, in Figure 3, step 5, MME 314 replies with an INITIAL CONTEXT SETUP REQUEST (including UE capabilities) to the eNB 312).
Francesca fails to expressly disclose that the Sl context setup message identifies a location area that the UE is registered in.
However, in analogous art, 3GPP teaches that the Sl context setup message (3GPP teaches, on Page 26 section 7.7.2, that the MME relays the CS Page message to the serving eNodeB over the S1 interface) identifies a location area that the UE is registered (3GPP teaches, on Page 13, section 5.4.1, that the MME sends a TAU Accept (parameters as specified in TS 23.401 [2], LAI, VLR TMSI) message to the UE).
Consistent with Applicant’s specification (see para 00103), the LAI identifies the location area in which the UE is registered.
service request for CS Fall back. 
Examiner reasons that if the MME is configured to send a message comprising the LAI to the UE, it is with a PHOSITA to configure the same MME to send the same message to the eNodeB.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the connection establishment system taught in Francesca with the CS Fallback Indicator taught in 3GPP in order to indicate to the eNB that the UE should be moved to UTRAN/GERAN.
For Claim 31, please refer to the rejection of Claim 21, above.
For Claim 32-37, please refer to the rejection of Claims 22-27, respectively, above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DALSGAARD LARS et al (WO 2010106397 A1) is pertinent to the provision of a circuit switched fallback capability in a packet switched wireless communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419